WILKINS, Justice:
(dissenting and concurring).
I respectfully dissent in denying the petition for rehearing, but concur in awarding the costs in the amount of $100.00.
Although I concurred in the majority opinion of this Court, Stanton v. Stanton, No. 14268, 564 P.2d 303, filed on May 5, 1977, I believe that plaintiff’s petition for rehearing is meritorious and therefore should be granted.
We did not have the benefit of re-argument of this matter by counsel for the parties subsequent to this Court’s receiving the remand from the Supreme Court of the United States in Stanton 2.1 We should hear this re-argument. Counsel for plaintiff has raised thoughtful — if strongly stated- — points in the petition for rehearing, to which he and counsel for defendant should, I believe, have the opportunity to address themselves in the crucible of a court hearing where the adversary system obtains in order
. to assure that concrete adverseness which sharpens the presentation of issues upon which the court so largely depends for illumination of difficult constitutional questions.2

. Stanton v. Stanton, 429 U.S. 501, 97 S.Ct. 717, 50 L.Ed.2d 723 (1977).


. Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663 (1962).